Citation Nr: 0907321	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-12 602	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to service-connected maxillary sinusitis with 
retention cyst.

2.  Entitlement to an effective date earlier than August 7, 
1980, for the grant of service connection for maxillary 
sinusitis with retention cyst.

3.  Entitlement to an increased rating for maxillary 
sinusitis with retention cyst, currently evaluated as 10 
percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, and a January 2005 rating decision by the RO in Des 
Moines, Iowa.  In the June 2003 decision, the St. Louis RO 
denied the Veteran's claim for service connection for 
depression as secondary to his service-connected maxillary 
sinusitis with retention cyst.  In the January 2005 decision, 
the Des Moines RO denied the Veteran's claims for an 
effective date earlier than August 7, 1980, for the grant of 
service connection for maxillary sinusitis with retention 
cyst, for entitlement to an increased rating for maxillary 
sinusitis with retention cyst, and for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).

In August 2008, the Veteran was notified of the time and 
place of a Board hearing he had requested in connection with 
his appeal.  See 38 C.F.R. § 20.704(b) (2008).  He failed to 
report for the hearing, however, and no request for 
postponement was ever received; nor has the Veteran shown 
good cause for his failure to report for the hearing.  
Accordingly, the Board will process his appeal as though the 
request for hearing had been withdrawn.  38 C.F.R. § 
20.704(d) (2008).

The decision below addresses the Veteran's claims of service 
connection for depression as secondary to service-connected 
maxillary sinusitis with retention cyst and for entitlement 
to an effective date earlier than August 7, 1980, for the 
grant of service connection for maxillary sinusitis.  
Consideration of the remaining claims on appeal is deferred 
pending completion of the development sought in the remand 
that follows the decision.  The Board finds in particular 
that the Veteran's claim for TDIU is inextricably intertwined 
with his claim for an increased rating for maxillary 
sinusitis with retention cyst.  Because that issue is being 
remanded for re-adjudication, adjudication of the TDIU claim 
must be deferred pending the outcome of the rating issue, as 
well as the disability rating to be assigned for depression, 
for which the Veteran is awarded service connection herein.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a Veteran's claim for 
the second issue).


FINDINGS OF FACT

1.  There is competent medical evidence showing that the 
Veteran's depression is proximately due to or the result of 
his service-connected maxillary sinusitis with retention 
cyst.

2.  The Veteran filed an original claim for service 
connection for maxillary sinusitis with retention cyst that 
was received by the RO in April 1981, less than one year 
after the Veteran's separation from service on August 6, 
1980.

3.  In a September 1981 rating decision, the Veteran was 
awarded service connection for maxillary sinusitis with 
retention cyst, effective August 7, 1980, the day after the 
Veteran's separation from service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, 
service connection for depression as secondary to service-
connected maxillary sinusitis with retention cyst is 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2008); 38 C.F.R. § 3.310 (2006). 

2.  An effective date earlier than August 7, 1980, for the 
grant of service connection for maxillary sinusitis with 
retention cyst is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Depression

Service connection may be granted for a disability that is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310 (2006).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that this includes disabilities aggravated or made 
chronically worse by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 
38 U.S.C.A. § 1131 and 38 C.F.R. § 3.310(a), when aggravation 
of a Veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
Veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  See id. at 
448.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected disability is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

The Board has reviewed the evidence of record in this case 
and finds that it supports the Veteran's claim for service 
connection for depression as secondary to his service-
connected maxillary sinusitis with retention cyst. 

Regarding service connection, the medical evidence shows that 
the Veteran currently suffers from depression.  Post-service 
records of the Veteran's ongoing treatment at the Sioux Falls 
VA Medical Center (VAMC) reflect that he was first diagnosed 
with depression at a July 2002 treatment visit, although he 
complained of feeling depressed at a 2001 VA examination and 
had been referred for psychiatric evaluation by a VAMC 
treatment provider in June 1994.  Since his initial 
diagnosis, the Veteran has received ongoing treatment for his 
depression at the Sioux Falls VAMC.  

The Veteran was provided VA medical examinations in January 
2004 and December 2005.  At the January 2004 examination, the 
Veteran's examiner noted that the Veteran initially reported 
to his VAMC treatment providers that he felt his depression 
stemmed from a back injury he suffered in 2001.  The examiner 
further noted the Veteran's report that he had difficulty 
holding a job due to both his back injury and his service-
connected sinusitis; he further reported that he believed his 
inability to work was the cause of his depression.  The 
examiner diagnosed the Veteran with dysthymia and antisocial 
personality disorder.  He opined that the Veteran was 
"experiencing depression," with his service-connected 
sinusitis serving as "one factor contributing to some 
depression."  The examiner further stated that many other 
factors, such as the Veteran's unemployment, legal history, 
and lack of social relationships, contributed to his 
depression as well.

Report of the Veteran's December 2005 examination reflects 
that the Veteran complained of ongoing symptoms of 
depression, which he related to both his service-connected 
maxillary sinusitis with retention cyst and to a previous 
back injury.  Specifically, the Veteran stated that he was 
unable to work due to his back pain and sinusitis, and 
attributed his depression to this inability to find 
employment.  The examiner diagnosed the Veteran with 
depression and noted his history of antisocial personality 
disorder.  He opined that the Veteran's depression was 
"likely secondary to his back pain and sinusitis, both of 
which contribute to his difficulty in maintaining or gaining 
employment."  

In sum, the Veteran has a current diagnosis of depression 
that has been linked by medical evidence to his service-
connected maxillary sinusitis with retention cyst.  In that 
connection, the Board notes that the opinions of the 
Veteran's January 2004 and December 2005 VA examiners-who 
both examined the Veteran and diagnosed him with depression, 
identifying his service-connected sinusitis as a factor in 
the diagnosis-are uncontradicted in the record.  The Board 
further looks to records from the Veteran's other VA treating 
physicians, who confirm that the Veteran has been receiving 
treatment on an ongoing basis for depression.  Although the 
Board acknowledges the January 2004 VA examiner's assessment 
that the Veteran's depression is due not primarily to his 
service-connected sinusitis but to a number of factors, the 
Board notes that it is not free to ignore the etiological 
relationship between the Veteran's service-connected 
disability and his claimed depression, as identified by two 
separate VA examiners.  Conferring the benefit of the doubt 
in favor of the Veteran's claim, the Board finds that the 
Veteran's depression is proximately due to service-connected 
disability, namely maxillary sinusitis with retention cyst.  
Thus, the Board concludes that service connection for 
depression is warranted on a secondary basis.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Earlier Effective Date

The Veteran is also seeking an effective date prior to August  
7, 1980, for the award of service connection for maxillary 
sinusitis with retention cyst.  

The law governing the effective date for an award of service 
connection is well established.  Generally, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Board notes that during the pendency of the Veteran's 
appeal, VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 
52,455-457 (Sept. 6, 2006).  The amended regulation became 
effective October 6, 2006.  As revised, the provisions under 
the previous version of 38 C.F.R. § 3.400(q)(2), which 
concerned service department records, was removed.  The 
amended regulation reflects the provisions of former 
paragraph (q)(1)(ii) as new paragraph (q)(2).  This paragraph 
relates to receipt of new and material evidence received 
during an appeal period or prior to an appellate decision, or 
received after a final disallowance, which does not affect 
the Veteran's claims.  There are no other substantive changes 
to 38 C.F.R. § 3.400(q) that may have an effect on the 
Veteran's pending claim.

Here, the Veteran separated from active duty on August 6, 
1980.  He filed a formal claim for service connection for 
maxillary sinusitis with retention cyst in April 1981, less 
than one year after his separation from service.  In 
September 1981, the RO granted service connection for 
maxillary sinusitis with retention cyst, effective August 7, 
1980, the day after the Veteran's separation from service.  
As noted above, the effective date of an evaluation and award 
of compensation based on an original claim will be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  Accordingly, the Board finds that the 
current effective date of August 7, 1980, the day following 
the Veteran's separation from active service, is proper, as 
that date is the earliest the Veteran's award of service 
connection could take effect under the pertinent laws and 
regulations.  

In light of the foregoing, it is the Board's conclusion that, 
as a matter of law, the Veteran is not entitled to assignment 
of an effective date prior to August 7, 1980, for the award 
of service connection for maxillary sinusitis with retention 
cyst.  The Veteran filed a claim for service connection in 
April 1981, less than one year after his discharge from 
service.  As noted above, the effective date for a claim 
shall be the day following separation from active service or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  Here, the Board finds that, as the Veteran's 
claim for service connection was filed within one year of his 
separation from active duty, the date following the Veteran's 
separation from service, August 7, 1980, controls.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also 
Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  Moreover, 
because the Veteran did not dispute the effective date when 
assigned in September 1981, he cannot prevail on a claim to 
reopen the question of entitlement to an effective date 
earlier than August 7, 1980, or on a "freestanding" claim 
for an earlier effective date.  Leonard v. Nicholson, 405 
F.3d 1333, 1337 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. 
App. 296, 299, Footnote 2 (2006).  The governing legal 
authority is clear and specific, and VA is bound by it.  As 
such, the claim for an earlier effective date is denied as a 
matter of law.


ORDER

Service connection for depression secondary to maxillary 
sinusitis with retention cyst is granted.

An effective date prior to August 7, 1980, for the grant of 
service connection for maxillary sinusitis with retention 
cyst is denied.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for an increased rating for his service-
connected maxillary sinusitis with retention cyst, currently 
rated as 10 percent disabling.

In May 2008, the Des Moines RO sent the Veteran a letter 
notifying him that it had asked the Sioux Falls VA Medical 
Center to schedule him for medical examination.  Not 
surprisingly, however, the Veteran failed to report to the 
examination; information in the claims file indicates that 
the Veteran has been incarcerated by the State of Iowa since 
July 2007.  The claims file was returned to the Des Moines 
RO, and a supplemental statement of the case (SSOC) was 
issued in July 2008, wherein the Veteran's claims were 
denied.

The Board acknowledges that the Veteran is incarcerated.  The 
duty to assist incarcerated Veterans requires VA to tailor 
its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow Veterans.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).

VA does not have the authority to require a correctional 
institution to release a Veteran so that VA can provide him 
the necessary examination at the closest VA medical facility.  
See, e.g., 38 U.S.C.A. § 5711 (West 2002).  Nevertheless, 
VA's duty to assist an incarcerated Veteran includes:  (1) 
attempting to arrange transportation of the claimant to a VA 
facility for examination; (2) contacting the correctional 
facility and having their medical personnel conduct an 
examination according to VA examination work sheets; or (3) 
sending a VA or fee-basis examiner to the correctional 
facility to conduct the examination.  See Bolton, 8 Vet. App. 
at 191.

The Board finds that in light of VA's duty to assist, on 
remand the agency of original jurisdiction (AOJ) should 
reschedule the Veteran for examination in connection with his 
claims on appeal.  38 U.S.C.A. § 5103A(d) (West 2002).  
Because of the Veteran's status, the typical procedures for 
scheduling an examination are not likely going to be adequate 
in this case.  Nevertheless, the United States Court of 
Appeals for Veterans Claims (Court) has cautioned "those who 
adjudicate claims of incarcerated veterans to be certain that 
they tailor their assistance to the peculiar circumstances of 
confinement.  Such individuals are entitled to the same care 
and consideration given to their fellow veterans."  Bolton, 
8 Vet. App. at 191 (citing Wood, 1 Vet. App. at 193).  

Here, because a medical examination of the Veteran was not 
conducted, and because no attempt was made to have the 
Veteran examined at the prison facility, a remand is 
necessary to allow the AOJ to attempt to schedule the Veteran 
for an examination.  Such action is necessary to comply with 
VA's duty to assist, as discussed above.  On remand, the AOJ 
should take reasonable steps to attempt to schedule the 
Veteran for an examination to determine the severity of the 
Veteran's service-connected maxillary sinusitis with 
retention cyst.  The VA Adjudication Procedure Manual may be 
helpful in this instance.  It contains a provision for 
scheduling examinations of incarcerated Veterans.  The manual 
calls for the AOJ or the local Veterans Health Administration 
(VHA) Medical Examination Coordinator to confer with prison 
authorities to determine whether the Veteran should be 
escorted to a VA medical facility for examination by VHA 
personnel.  If that is not possible, the Veteran may be 
examined at the prison by:  (1) VHA personnel; (2) prison 
medical providers at VA expense; or (3) fee-basis providers 
contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2008).

In order for the AOJ to be successful in scheduling the 
examination, communication with the prison facility is 
essential.  It may be necessary to make a determination as to 
who the state official is with the authority to make a 
decision on these matters and to obtain a definitive answer 
from that official.

The Board further notes that the Veteran's claims file 
contains evidence that he was denied Social Security 
Administration (SSA) disability benefits, in the form of a 
statement the Veteran made to his VA examiner in January 2004 
concerning his denial of SSA benefits.  However, the RO 
appears to have made no effort to obtain records from SSA 
relating to the denial, and no records relating to the 
Veteran's SSA claim are present in the claims file.  It is, 
further, not clear from the claims file what disabling 
condition(s) resulted in the Veteran's application for SSA 
disability benefits or on what medical or other evidence SSA 
relied in making its decision to deny benefits to the 
Veteran. 

In this case, given the uncertainty of what the identified 
SSA records may contain, on remand the AOJ should obtain any 
available medical or other records associated with the 
Veteran's denial of SSA disability benefits.  The Board notes 
that once VA is put on notice that the Veteran has made 
application for SSA benefits, VA has a duty to obtain the 
records associated with that decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Concerning the Veteran's claim of entitlement to a TDIU, 
because any increase in the disability rating for the 
Veteran's service-connected maxillary sinusitis with 
retention cyst, as well as the assignment of a disability 
rating for depression for which the Veteran is herein awarded 
service connection, could well affect his claim for a TDIU, 
the Board finds that the claim for TDIU should be re-
adjudicated.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Any medical or other records relied 
upon by SSA in denying the Veteran 
benefits should be sought.  The 
procedures set forth in 38 C.F.R. § 
3.159(c) (2008) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

2.  The agency of original jurisdiction 
(AOJ) must take all reasonable measures 
to schedule the Veteran for a VA 
examination.  If the Veteran remains 
incarcerated, the AOJ must confer with 
prison authorities to determine whether 
the Veteran may be escorted to a VA 
medical facility for examination or if 
an examination at the prison is 
feasible.  See M21-1MR, Part 
III.iv.3.A.11.d.

The examiner is to determine the extent 
of disability associated with the 
Veteran's service-connected maxillary 
sinusitis with retention cyst.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review prior to the examination.  
All necessary tests and studies should 
be accomplished, and clinical findings 
should be reported in detail.  The 
examiner should be informed of the 
rating criteria and should be asked to 
specifically address each.

After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in 
complete compliance with the directives 
of this remand.  If the report is 
deficient in any manner, it should be 
returned to the examiner.  The Veteran 
should be advised that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his claim.  See 38 C.F.R. 
§ 3.655 (2008).  If an examination 
cannot be scheduled because of prison 
restrictions, the AOJ should document 
all efforts made to schedule the 
examination.

3.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims remaining on appeal should 
be adjudicated in light of all 
pertinent evidence and legal authority.  
In particular, prior to adjudicating 
the Veteran's claim for a TDIU, the AOJ 
must assign a disability rating for his 
service-connected depression, rating 
the disability to the extent that it is 
caused or aggravated by his service-
connected maxillary sinusitis with 
retention cyst, if such is 
ascertainable.  Any evidentiary 
development deemed necessary to 
ascertaining the level of disability 
should be undertaken.  Both the 
Veteran's service-connected maxillary 
sinusitis, as re-evaluated by the AOJ, 
and his service-connected depression 
must be considered in the re-
adjudication of the Veteran's claim for 
a TDIU.

If any benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished an 
appropriate supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2008).



________________________________
MARK F. HALSEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


